89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Kenny ROBERTSON, Appellant.
No. 95-3228.
United States Court of Appeals, Eighth Circuit.
Submitted May 30, 1996.Decided June 7, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Kenny Robertson appeals his conviction following his guilty plea to being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).   Relying on United States v. Lopez, 115 S.Ct. 1624 (1995), Robertson argues that Congress lacks the authority to make a felon's mere possession of a firearm a federal crime.   Robertson's argument is foreclosed, however, by our holding in United States v. Rankin, 64 F.3d 338, 339 (8th Cir.)  (per curiam), cert. denied, 116 S.Ct. 577 (1995).   We thus affirm the judgment of conviction.